 



Exhibit 10.1

 



FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Agreement”), effective as of
June 3, 2016 (the “Effective Date”), is by and among SANTANDER BANK, N.A.
(formerly known as Sovereign Bank, N.A.) as agent for the Lenders hereunder (in
such capacity, together with its successors in such capacity, the “Agent”), each
of the lenders that is a party or signatory hereto and identified under the
caption “LENDERS” on the signature pages hereto or that shall become a “Lender”
thereunder (individually, a “Lender” and, collectively, the “Lenders”), and FULL
CIRCLE CAPITAL CORPORATION, a Maryland corporation having an office at 102
Greenwich Avenue, 2nd Floor, Greenwich, CT 06830 (the “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, the Agent, the Lenders and the Borrower entered into a certain Credit
Agreement dated June 3, 2013, as previously amended (collectively, the “Credit
Agreement”), pursuant to which the Lenders agreed to extend certain credit and
make certain loans to the Borrower; and

 

WHEREAS, the Borrower has requested the Agent and the Lenders, and the Agent and
the Lenders have agreed, to make certain amendments to the Credit Agreement, all
as more fully described herein; and

 

WHEREAS, the Borrower has a New Subsidiary, FC Shale, Inc., a Delaware
corporation (“FCSH”), that is, contemporaneously herewith, becoming a Guarantor.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Defined Terms. Except as otherwise indicated herein, all words and terms
defined in the Credit Agreement shall have the same meanings when used herein.

 

2. Amendments to Credit Agreement and other Loan Documents.

 

(a)The following definitions appearing in Section 1.1 of the Credit Agreement
are hereby amended to read in their entirety as follows:

 

“Revolving Commitment” means $5,000,000.

 

“Revolving Loan Termination Date” means October 3, 2016.

 

(b)Section 8.1 of the Credit Agreement is hereby amended to read in its entirety
as follows:

 



 

 

 

8.1 Financial Covenants.

 

(a)The Borrower shall not cause, suffer or permit:

 

i.its Balance Sheet Leverage Ratio to exceed 0.50 at any time;

 

ii.its Asset Coverage Ratio to be less than 2.0:1.0 at any time from and after
December 31, 2014; and

 

iii.its Interest Coverage Ratio to be less than 2.5:1.0, tested as of the last
day of each Applicable Fiscal Quarter for the trailing 12-month period.

 

(b)Between June 3, 2016 and the Revolving Loan Termination Date (the “Extension
Period”), in no event shall the Borrower pay any dividends, or make
distributions, redemptions or other acquisitions of securities or other equity
interests in the Borrower that exceed $10,000,000 in the aggregate.

 

3. Substitute Revolving Note. Concurrently herewith, the Borrower is executing
and delivering to Santander Bank, N.A. a substitute Revolving Note in the
maximum principal amount of $5,000,000 (the “Santander Substitute Note”) in
substitution for, but not in repayment of, the Revolving Note dated November 6,
2013 in the maximum principal amount of $30,000,000 previously issued to
Santander Bank, N.A. (the “Prior Santander Note”). The execution and delivery by
the Borrower of the Santander Substitute Note pursuant to the provisions hereof
shall not constitute a refinancing, repayment, accord and satisfaction or
novation of the Prior Santander Note or the indebtedness evidenced thereby. The
Agent shall promptly return the Prior Santander Note to Borrower marked
“cancelled.”

 

4. Reaffirmation of Guaranty. Concurrently herewith, the Guarantors and FCSH are
executing and delivering to the Agent and the Lenders a Reaffirmation of and
Joinder to Guaranty Agreement.

 

5. Other Deliverables. Concurrently herewith, FCSH is executing and delivering
to the Agent and the Lenders a Joinder to the Guarantor Security Agreement and a
Joinder to the Guarantor Pledge Agreement. FCSH shall also deliver to the Agent
a UCC-1 financing statement covering all assets and properties of FCSH to be
filed in the Office of the Secretary of State of Delaware naming Agent as the
secured party. The parties agree that on before June 10, 2016, FCSH shall
deliver to Agent a certificate of a Senior Officer of FCHS as to (i) resolutions
authorizing entry into, execution, delivery and performance of its obligations
under the Credit Agreement and the other Loan Documents to which it is a party,
(ii) the incumbency and signatures of the managers or officers authorized to
execute on its behalf the Loan Documents to which it is a party, (iii) its
certificate of incorporation and by-laws, and (iv) a certificate of the
appropriate Governmental Authority official as of a recent date, as to the good
standing of FCSH in the state of its formation and each other state where it is
qualified to do business as a foreign entity.

 

6. Amendments to Other Loan Documents. Each of the other Loan Documents is
hereby amended to the extent necessary to reflect the amendments to the terms of
the Credit Agreement effected by this Agreement.

 



 

 

 

7. Representations and Warranties. In order to induce the Agent and the Lenders
to enter into this Agreement and amend the Credit Agreement as provided herein,
the Borrower hereby represents and warrants to the Agent and the Lenders that:

 

(a) All of the representations and warranties of the Borrower set forth in the
Credit Agreement are true, complete and correct in all material respects on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof and as if set forth at length herein (except to the extent that such
representations and warranties relate solely to an earlier date in which case
such representations and warranties were true and correct in all material
respects on such earlier date).

 

(b) No Default or Event of Default presently exists and is continuing on and as
of the date hereof.

 

(c) Since the date of the Borrower’s most recent financial statements delivered
to the Agent, no material adverse change has occurred in the business, assets,
liabilities, financial condition or results of operations of the Borrower, and
no event has occurred or failed to occur which has had or could reasonably be
expected to have a material adverse effect on the business, assets, liabilities,
financial condition or results of operations of the Borrower.

 

(d) The Borrower has all corporate power and authority to execute, deliver and
perform any action or step which may be necessary to carry out the terms of this
Agreement and all other documents, if any, executed in connection herewith
(together with this Agreement, the “Amendment Documents”), and each Amendment
Document to which the Borrower is a party has been duly executed and delivered
by the Borrower and each such Amendment Document is the legal, valid and binding
obligation of the Borrower enforceable in accordance with its terms, subject to
any applicable bankruptcy, insolvency, general equity principles or other
similar laws affecting the enforcement of creditors’ rights generally.

 

(e) The execution, delivery and performance of the Amendment Documents to which
the Borrower is a party will not (i) violate any provision of any existing law,
statute, rule, regulation or ordinance, (ii) conflict with, result in a breach
of, or constitute a default under (A) the certificate of incorporation or the
bylaws of the Borrower, (B) any order, judgment, award or decree of any court,
governmental authority, bureau or agency, or (C) any mortgage, indenture, lease,
contract or other material agreement or undertaking to which the Borrower is a
party or by which the Borrower or any of its properties or assets may be bound,
or (iii) result in the creation or imposition of any lien or other encumbrance
upon or with respect to any property or asset now owned or hereafter acquired by
the Borrower, other than liens in favor of the Agent for the benefit of the
Lenders.

 

(f) Except for filings required under applicable securities laws, no consent,
license, permit, approval or authorization of, exemption by, notice to, report
to, or registration, filing or declaration with any person is required in
connection with the execution, delivery and performance by the Borrower of the
Amendment Documents to which the Borrower is a party or the validity thereof or
the transactions contemplated thereby.

 



 

 

 

8. Costs. The Borrower shall reimburse the Agent and the Lenders on demand for
all costs, including reasonable legal fees and expenses and recording or filing
fees, incurred by them in connection with this Agreement and the transactions
referenced herein.

 

9. Amendment Fees. Upon the execution and delivery of this Agreement and as a
condition to its effectiveness, the Borrower shall pay to the Agent for the
ratable benefit of the Lenders (i) a closing fee in the amount of $20,000, and
(ii) an administrative fee in the amount of $30,000, both of which shall be
fully-earned when paid and not subject to rebate or refund for any reason
whatsoever.

 

10. Counterparts. This Agreement may be signed in several counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument.

 

11. No Change. Except as expressly set forth herein, all of the terms and
provisions of the Credit Agreement shall continue in full force and effect.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws principles.

 

[Signatures on following pages]

 



 

 

 

[Signature page to Fourth Amendment to Credit Agreement]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the date set forth on the first page hereof.

 



  BORROWER:       FULL CIRCLE CAPITAL CORPORATION          
By:________________________   Name:   Title:     Address: 102 Greenwich Avenue,
2nd Floor   Greenwich, CT 06830   Attention: John E. Stuart       Telephone:
(203) 900-2120   Telecopy: (203) 900-2103       AGENT:       SANTANDER BANK,
N.A. (formerly known as Sovereign Bank, N.A.)           By:
________________________   Name:   Title:       LENDERS:       SANTANDER BANK,
N.A. (formerly known as Sovereign Bank, N.A.)           By:
________________________   Name:   Title:



 

 



Lending Offices: 45 East 53rd Street   New York, NY 10573     Amount of
Revolving Commitment: $5,000,000.00 Percentage of Revolving Commitment: 100%

 



 

